In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00170-CR
        ______________________________


     WILLIAM ALBERT SCHATTE, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 336th Judicial District Court
               Fannin County, Texas
               Trial Court No. 23010




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

        William Albert Schatte appeals from his convictions on his plea of guilty, made before a

jury, for aggravated sexual assault in four cases, and for one conviction for indecency with a child.

In a unified brief, he complains that the trial court committed reversible error at the punishment

phase that requires remanding the cause for a new hearing on punishment.

        In this case, he was convicted for indecency with a child by sexual contact, and was

sentenced to twenty years’ imprisonment and a $10,000.00 fine.

        Schatte raises a single issue on appeal, in which he contends that the trial court erred by

admitting evidence of a prior bad act—anal contact with the victim—although the State had not

given him notice of its intent to use the evidence, notwithstanding his request for such notice.

        Because the issue raised in each appeal is identical, for the reasons stated in our opinion

dated this day in Schatte v. State, cause number 06-10-00166-CR, we affirm the judgment of the

trial court.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:        May 25, 2011
Date Decided:          May 26, 2011

Do Not Publish



                                                 2